DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed January 18, 2022.  Claims 1-21 and 23 have been canceled.  Claims 24-30 are newly added.  Claims 22 and 24-30 are pending review in this correspondence.

Response to Amendment
	Rejection of claim 23 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of applicant’s claim cancelation.
	Rejection of claim 23 under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter that is regarded as the invention is withdrawn in view of applicant’s claim cancelation.
	Rejection of claims 1, 13, 16, 18, 19, and 23 as being anticipated by Gordon et al (US 2014/0004584 A1) is withdrawn in view of applicant’s claim cancelations.
	Rejection of claims 14 and 15 as being unpatentable over Gordon et al (US 2014/0004584 A1) in view of Schacher et al (US 2010/0132484 A1) is withdrawn in view of applicant’s claim cancelations.
	Objection to claim 21 for containing allowable subject matter is withdrawn in view of applicant’s claim cancelation.

Allowable Subject Matter
Claims 22 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the system of claim 22, specifically wherein the injection unit is configured to deform upon insertion into the injection unit receiving recess of the handheld spectrometer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 1, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796